      Case 3:15-cr-00067-HTW-FKB Document 44 Filed 11/05/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                       CRIMINAL NO. 3:15cr67-HTW-FKB

IRB BENJAMIN

                         ORDER FOR THE TRANSFER OF FUNDS

       Before this Court is the United States of America’s Motion to Transfer Funds to the United

States Marshals Service. ECF No. 43. Having reviewed the United States of America’s motion,

this Court finds that it is well taken and should be GRANTED.

       THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

       The Clerk of Court shall prepare an official check in the amount of $260,782.00, payable

to the United States Marshals Service, with a notation that it is for Asset ID # 17-FBI-001700.

       IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction

in the case for the purpose of enforcing this Order.

       SO ORDERED, ADJUDGED, AND DECREED this 2nd day of November, 2018.




                                                       s/ HENRY T. WINGATE
                                                       UNITED STATES DISTRICT JUDGE
